Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
FINAL ACTION
This action is in response to amended filings made on 3/5/2021. Claims 1 and 6 are amended. Claims 1-6 are pending. 
Response to Arguments
Examiner’s Remarks - - 35 USC § 103
The examiner notes that the applicant has amended each independent claim to recite the new feature(s) of, “the traffic information being information transmitted from circumjacent objects; when the received traffic information and the acquired sensor information do not match, the traffic information is considered to be invalid information”. The examiner notes that the applicant now alleges a deficiency on the part of the prior in view of the new features. The examiner contends that in view of the claim amendment(s), the examiner introduces the teachings of prior art reference HIGUCHI to the record. The examiner notes that HIGUCHI teaches detecting invalid sensor data by comparing data received from two sensors. See rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Manor (US Patent Publication No. 2007/0257819) in view of in view of Huang et al. (US Patent Publication No. 2012/0158275 and Huang hereinafter) and further in view of HIGUCHI et al. (US Patent Publication No. 2008/0192984 and HIGUCHI hereinafter).

As to claim 1, Manor teaches a vehicle comprising: 
and a processor configured to act as: 
a sensor information acquisition unit adapted to acquire sensor information from the sensor (i.e., …teaches as part of his abstract the following: “A traffic sensor and a method of operating the traffic sensor to collect vehicular traffic data for a road”.); 
and a verification unit adapted to verify whether the sensor information and the traffic information are inconsistent with each other (i.e., . …teaches in paragraph 0044 the following: “it is determined whether the traffic data and the image data agree. If the data agree then no action is taken and at step 710 the process ends.”), 
wherein the traffic information is information that describes a road condition around the vehicle and is sent from an outside of the vehicle (i.e., …teaches in paragraph 0018 the following: “there is illustrated in a schematic view, a sensor 100 in accordance with a preferred aspect of the present invention. The sensor 100 is mounted on a pole 102 in a side-mounted configuration relative to road 104. Sensor 100 transmits a signal 106 through a field of view 108 at the road 104 to "paint" a long elliptical footprint on the road 104.”.); 
and the sensor information and the traffic information are determined to be inconsistent with each other when the road condition indicated by the traffic information and a road condition derived 

Manor does not expressly teach:
	a sensor mounted on the vehicle;
a traffic information reception unit adapted to receive traffic information through wireless communication.
In this instance the examiner notes the teachings of prior art reference Huang
With regards to applicant’s claim limitation element of, “a sensor mounted on a vehicle”, Huang teaches in paragraph 0009 the following “the guiding apparatus is installed on a car and comprises an image sensor, a GPS module, a gyroscope sensor, a wireless transceiver, a processor, a roadmap database, and a screen. The image sensor detects an image”. 
With regards to applicant’s claim limitation element of, “a traffic information reception unit adapted to receive traffic information through wireless communication”, Huang teaches in paragraph 0030 the following: “The traffic situation awareness system then sends the traffic information generated by the situation awareness unit 214 back to the cars via the wireless network to guide the cars (step 316).”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Manor with the teachings of Huang by including the feature of wireless communication. Utilizing wireless communication as taught by Huang above allows a system to provide comprehensive system communication and therefore provides the motivation in this 

The system of Manor and Huang do expressly teach:
	the traffic information being information transmitted from circumjacent objects;
when the received traffic information and the acquired sensor information do not match, the traffic information is considered to be invalid information.
In this instance the examiner notes the teachings of prior art reference HIGUCHI. 
With regards to applicant’s claim limitation element of, “the traffic information being information transmitted from circumjacent objects”, teaches in paragraph 0117 the following: “the in-vehicle camera 3a, the in-vehicle camera 3b, an in-vehicle camera 3c, and an in-vehicle camera 3d included in this in-vehicle system 31 recognize an environment in the surroundings of the vehicle. Then, if there is a danger of the vehicle's colliding with a vehicle or an obstructing object on the periphery of the vehicle, the in-vehicle system 31 performs the steering control by outputting a control signal to the steering control device 99, performs the brake assistance control by outputting a control signal to the brake control device 98, or issues a warning to the driver with the display 13 and the speaker 14,”. 
With regards to applicant’s claim limitation element of, “when the received traffic information and the acquired sensor information do not match, the traffic information is considered to be invalid information”, HIGUCHI teaches in paragraph 0107 the following: “[0107] The lane-mark detection processing at the step 108 is also basically the same as one in the first embodiment. FIG. 18 illustrates a bird's eye view in the processing at the step 108a in FIG. 15. At the step 108a, a lane-mark detection result in the frontward image is transformed into a coordinate system (hereinafter, referred to as "bird's eye view") which is seen from directly above the road. Similarly, a lane-mark detection result in the backward image is transformed into the bird's eye view. If a detection error d in the lane-mark detection 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Manor and Huang with the teachings of HIGUCHI by including the feature of running environment recognition. Utilizing running environment recognition as taught by HIGUCHI above allows a system to provide comprehensive threat detection and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, system of Manor and Huang will obtain the capability to provide enhanced security. 

As to claim 5, Manor teaches a vehicle according to claim 1, wherein the road condition includes data indicating at least one of presence or absence of traffic jams, presence or absence of road constructions, traffic lane limitations, and icing of roads (See figure 1 of Manor).

As to claim 6, Manor teaches a method for detecting an attack, executed by a vehicle, the method comprising: 

and verifying whether the sensor information and the traffic information are inconsistent with each other (i.e., . …teaches in paragraph 0044 the following: “it is determined whether the traffic data and the image data agree. If the data agree then no action is taken and at step 710 the process ends.”), 
and the sensor information and the traffic information are determined to be inconsistent with each other when the road condition indicated by the traffic information and a road condition derived from the sensor information do not match (i.e., …teaches in paragraph 0044 the following: “Then at step 706, the image data and traffic data are compared. At step 708, it is determined whether the traffic data and the image data agree. If the data agree then no action is taken and at step 710 the process ends. In contrast, if the data do not agree than at step 712 the sensor is adjusted such that each of the detection zones are centered on a valid lane of traffic”.).

Manor does not expressly teach:
a sensor mounted on a vehicle,
	receiving traffic information through wireless communication;
wherein the traffic information is information that describes a road condition around the vehicle and is sent from an outside of the vehicle.
In this instance the examiner notes the teachings of prior art reference Huang.
With regards to applicant’s claim limitation element of, “a sensor mounted on a vehicle”, Huang teaches in paragraph 0009 the following “the guiding apparatus is installed on a car and comprises an image sensor, a GPS module, a gyroscope sensor, a wireless transceiver, a processor, a roadmap database, and a screen. The image sensor detects an image”. 

	With regards to applicant’s claim limitation element of, “wherein the traffic information is information that describes a road condition around the vehicle and is sent from an outside of the vehicle”, Huang teaches in paragraph 0022 the following: “The driving guide systems on the cars can then estimate required travel time period of road sections, determine road situations, and other real-time information such as road sections under construction according to the real-time traffic information.”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Manor with the teachings of Huang by including the feature of wireless communication. Utilizing wireless communication as taught by Huang above allows a system to provide comprehensive system communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Manor's system will obtain the capability to provide enhanced data delivery. 

The system of Manor and Huang do expressly teach:
	the traffic information being information transmitted from circumjacent objects;
when the received traffic information and the acquired sensor information do not match, the traffic information is considered to be invalid information.
In this instance the examiner notes the teachings of prior art reference HIGUCHI. 
With regards to applicant’s claim limitation element of, “the traffic information being information transmitted from circumjacent objects”, teaches in paragraph 0117 the following: “the in-
With regards to applicant’s claim limitation element of, “when the received traffic information and the acquired sensor information do not match, the traffic information is considered to be invalid information”, HIGUCHI teaches in paragraph 0107 the following: “[0107] The lane-mark detection processing at the step 108 is also basically the same as one in the first embodiment. FIG. 18 illustrates a bird's eye view in the processing at the step 108a in FIG. 15. At the step 108a, a lane-mark detection result in the frontward image is transformed into a coordinate system (hereinafter, referred to as "bird's eye view") which is seen from directly above the road. Similarly, a lane-mark detection result in the backward image is transformed into the bird's eye view. If a detection error d in the lane-mark detection results, i.e., a position error quantity, is larger than a predetermined value in this transformed coordinate system, the detection of the corresponding lane mark is assumed to be invalid. In this way, the image recognition processing is not only applied to the respective photographed images on each photographed-image basis, but also the respective recognition results are compared and investigated with each other. This processing makes it possible to obtain a high recognition accuracy. In the case of a detection target where the surrounding vehicles are not simultaneously photographed by the plurality of cameras, it is assumed that the recognition can be implemented when the target is recognized by the rear camera after the target is recognized by the front camera. Namely, a pursue/prediction processing like this is performed, and then the recognition results in the respective photographed images may be compared and investigated with each other.”.
. 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Manor and Huang in view of HIGUCHI as applied to claim 1 above and further in view of Agrawal et al. (US Patent Publication No. 2014/0032175 and Agrawal hereinafter).

As to claim 2, the system of Manor, Huang and HIGUCHI teaches traffic monitoring however neither reference expressly teaches a vehicle according to claim 1, wherein the processor further acts as a notification unit adapted to transmit signature information indicating a characteristic of the traffic information determined by the verification unit to be inconsistent with the sensor information, to one of a circumjacent vehicle and a server.
In this instance the examiner notes the teachings of prior art reference Agrawal.
The examiner notes that Agrawal teaches a report system regarding inconsistencies in received sensor data. Agrawal teaches in paragraph 0083 the following: “suppose that M1 sensor reports are received that indicate that traffic may currently not be moving in a particular street intersection of interest (e.g., a spatiotemporal region of interest). Also suppose that M2 sensor reports are received from an area around the particular street intersection of interest that indicate that traffic may be flowing through the intersection of interest. And there may be a third group of M3 sensor reports that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Manor, Huang and HIGUCHI with the teachings of Agrawal by including the feature of data inconsistency reporting. Utilizing data inconsistency reporting as taught by Agrawal above allows a system to provide comprehensive traffic monitoring and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Manor, Huang and HIGUCHI will obtain the capability to provide enhanced traffic anomalies. 

As to claim 3, system of Manor teaches vehicle sensor however Manor does not expressly teach a vehicle according to claim 2, further comprising: a storage unit adapted to store the signature information received from another vehicle or the server, wherein the vehicle does not rely on the traffic information consistent with the received signature information.
In this instance the examiner notes the teachings of prior art reference Huang.
With regards to applicant’s claim limitation element of, “a storage unit adapted to store the signature information received from another vehicle or the server”, Huang teaches in paragraph 0023 the following: “The traffic situation awareness system 110 gathers driving information of the cars 151.about.15n via the wireless network 120, converts the driving information to a plurality of data points available for the traffic situation awareness system 110, and processes the data points with feature dimension lowering techniques or data grouping techniques to generate an optimal feature matrix. When the traffic situation awareness system 110 receives new driving information, a data group which the new driving information belongs to is rapidly found according to the optimal feature matrix, and new traffic information is generated according to the situation awareness techniques”.
With regards to applicant’s claim limitation element of, “wherein the vehicle does not rely on the traffic information consistent with the received signature information”, the examiner notes that figure 1 of Manor illustrates a plurality of vehicles independent of each other reporting and receiving traffic related data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Manor with the teachings of Huang by including the feature of wireless communication. Utilizing wireless communication as taught by Huang above allows a system to provide comprehensive system communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Manor's system will obtain the capability to provide enhanced data delivery. 

As to claim 4, system of Manor teaches vehicle sensor however Manor does not expressly teach a vehicle according to claim 2, wherein the signature information on the traffic information is the identifier of the transmitter of the traffic information.
In this instance the examiner notes the teachings of prior art reference Huang
Huang teaches in paragraph 0023 the following: “The traffic situation awareness system 110 gathers driving information of the cars 151.about.15n via the wireless network 120… The traffic information generated by the traffic situation awareness system 110 is then forwarded back to the cars 151.about.15n to guide the cars 151.about.15n to their targeted locations”. The examiner notes that Huang has communication of traffic data from various entities. As such the examiner notes that data will have identifiers to identify the source of the transmitted data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Manor with the teachings of Huang by including the feature of wireless communication. Utilizing wireless communication as taught by Huang above allows a system to provide comprehensive system communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Manor's system will obtain the capability to provide enhanced data delivery. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/Examiner, Art Unit 2497